DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 01/12/2021. Claims 1-21 are pending for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a trailer safety system for monitoring a vehicle and trailer coupling or a first trailer and second trailer coupling, said system including:
 two sensors associated with a turntable of the vehicle or the first trailer, said sensors consisting of: a contact sensor positioned on a front-end edge of the turntable and configured to detect when a skid plate of the trailer or the second trailer is in contact with the turntable for engagement of a kingpin of the trailer or the second trailer with a pair of jaws of the turntable;
and a locking sensor configured to detect when a locking mechanism is in a locked configuration; and 
a controller operatively connected to the two sensors and configured to receive output signals from the contact sensor and the locking sensor and to determine whether safe coupling has been achieved based on the output signals, 
wherein said safe coupling is determined to have been achieved when the contact sensor detects contact between the skid plate and the turntable and the locking sensor detects that the locking mechanism is in the locked configuration after the engagement of the kingpin of the trailer or the second trailer with the pair of jaws of the turntable.

The closest prior art of record is AU 2018/035566 (Data Intrans PTY) and WO 2018/035566 (Data Intrans PTY) where it teaches a trailer safety system for monitoring a vehicle and trailer coupling or a first trailer and second trailer coupling, said system including:
 two sensors associated with a turntable of the vehicle or the first trailer, said sensors consisting of:  a locking sensor configured to detect when a locking mechanism is in a locked configuration; and 
a controller operatively connected to the two sensors and configured to receive output signals from the contact sensor and the locking sensor and to determine whether safe coupling has been achieved based on the output signals, 
wherein said safe coupling is determined to have been achieved when the contact sensor detects contact between the skid plate and the turntable and the locking sensor detects that the locking mechanism is in the locked configuration after the engagement of the kingpin of the trailer or the second trailer with the pair of jaws of the turntable. However, the cited reference fail to individually disclose, or suggest when combined, a contact sensor positioned on a front-end edge of the turntable and configured to detect when a skid plate of the trailer or the second trailer is in contact with the turntable for engagement of a kingpin of the trailer or the second trailer with a pair of jaws of the turntable.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a contact sensor positioned on a front-end edge of the turntable and configured to detect when a skid plate of the trailer or the second trailer is in contact with the turntable for engagement of a kingpin of the trailer or the second trailer with a pair of jaws of the turntable in combination with the recited structural limitations of the claimed invention.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689